DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Cai et al. (US Application 2010/0325506, hereinafter Cai).
Regarding claims 1,8, and 15, Cai discloses a user equipment (UE), a base station, and a method (Figs. 1, 4) in a wireless communication system, the UE (110) comprising: 
at least one transceiver (1320,1325) configured to receive downlink control information (DCI) in a physical downlink control channel (PDCCH)(Abstract, [0028],[0040], which recites receiving a DCI in a PDCCH); and 
at least one processor (1310) operably connected to the at least one transceiver([0040], which recites these network connectivity devices 1320 may enable the processor 1310 to communicate with the Internet or one or more telecommunications networks or other networks from which the processor 1310 might receive information or to which the processor 1310 might output information. The network connectivity devices 1320 might also include one or more transceiver components 1325 capable of transmitting and/or receiving data wirelessly), the at least one processor configured to: 
determine, based on a first field in the DCI, whether a hybrid automatic repeat request (HARQ) feedback is disabled([0028], which recites he PDCCH-based solution, a one-bit indicator field can be added to the downlink control information (DCI) format to disable non-adaptive synchronous HARQ retransmission. If this bit is a first value (for example "0"), non-adaptive synchronous HARQ retransmission is turned off in the relay node 102, and if this bit is a second value (for example "1"), non-adaptive synchronous HARQ retransmission is turned on in the relay node 102 ), and 
determine, if the HARQ feedback is disabled, a second field in the DCI to be one of a reserved field or a zero bitwidth field based on a format of the DCI([0028], which recites he PDCCH-based solution, a one-bit indicator field can be added to the downlink control information (DCI) format to disable non-adaptive synchronous HARQ retransmission. If this bit is a first value (for example "0"), non-adaptive synchronous HARQ retransmission is turned off in the relay node 102, and if this bit is a second value (for example "1"), non-adaptive synchronous HARQ retransmission is turned on in the relay node 102 ).  
Regarding claims 2, 9, 16, Cai discloses the UE of Claim 1, wherein the first field is one of a dedicated field for indication of disabling the HARQ feedback using reserved bits in the format of the DCI or an existing field in the format of the DCI, and wherein the existing field can be interpreted for disabling the HARQ feedback ([0014]-[0028]).  
Regarding claims 3, 10, Cai discloses the UE of Claim 1, wherein to determine the second field in the DCI, the at least one processor is configured to determine that the second field is the reserved field when the format of the DCI is one of a DCI format 0_0 or a DCI format 1_0 ([0014]-[0028]).   
Regarding claims 4, 11, 17, Cai discloses the UE of Claim 1, wherein to determine the second field in the DCI, the at least one processor is configured to determine that the  ([0014]-[0028]).    
Regarding claims 5,12, 18, Cai discloses the UE of Claim 1, wherein when the format of the DCI is one of a DCI format power control (TPC) command field for scheduled physical uplink shared channel (PUSCH) ([0014]-[0028]).  
Regarding claims 6, 13, 19, Cai discloses the UE of Claim 1, wherein when the format of the DCI is one of a DCI format 1_0 or DCI format 1 1, the second field is one of a HARQ feedback number field, a transmit power control (TPC) command field for scheduled physical uplink control channel (PUCCH), a PUCCH resource indicator field, or a PDSCH-to-HARQ feedback timing indicator field ([0014]-[0028]).   
Regarding claims 7, 14, 20, Cai discloses the UE of Claim 1, wherein: the at least one processor is further configured to generate a higher layer parameter that comprises assistance information related to HARQ operation, wherein the assistance information includes at least one of soft buffer information for reception, a request for disabling the HARQ feedback, a request for enabling the HARQ feedback, a request for increasing a number of the HARQ feedback, or a request for decreasing the number of the HARQ feedback, and the at least one transceiver is further configured to transmit the higher layer parameter over an uplink channel([0014]-[0028]).  
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207. The examiner can normally be reached M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DADY CHERY/           Primary Examiner, Art Unit 2461